Citation Nr: 1219065	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  01-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension.  

This matter was previously before the Board in April 2010, at which time the Board denied service connection for hypertension.  The Veteran appealed the April 2010 Board decision denying service connection for hypertension to the United States Court of Appeals for Veterans Claims.  In a November 2010 Order, the Court remanded the Board's denial of service connection for hypertension for further development consistent with instructions in a November 2010 Joint Motion for Remand.  The Board issued a remand in April 2011 and the matter is again before the Board.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of hypertension.

2.  There is no probative evidence of a diagnosis of hypertension during service or within one year from service.

3.  There preponderance of the evidence is against finding a link between the Veteran's hypertension and his service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in April 2001, April 2004, and May 2008.  Those documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the Veteran's possession.  Additionally, a May 2008 letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, he has received all required notice in this case, and the Board finds no error in content.  However, the Board acknowledges the RO did not provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the December 2009 supplemental statement of the case. 

Additionally, there is evidence in this case that the RO has attempted to obtain complete copies of the Veteran's service medical records.  The RO initiated requests to obtain these records, but received a negative response from the National Personnel Records Center (NPRC), indicating that no records were found.  Thus, all efforts have been exhausted, and further attempts would be futile.  38 C.F.R. § 3.159(c) (2011).  The Board thus finds no basis for further pursuit of those records.  

The Board also acknowledges that the Veteran's VA medical records have been determined to be largely unavailable.  Pursuant to the April 2011 Board remand, the RO requested the Veteran's VA medical records from the Seattle and Biloxi VA medical centers.  However, in a response dated in April 2011, the VA Gulf Coast Veterans Health Care System indicated that the medical records (volume 1) were destroyed by Hurricane Katrina.  A May 2011 response from the VA Puget Sound Health Care System indicated that there were no records for the Veteran for the date range requested.  The Veteran was informed of the unavailability of his medical records in a letter dated in February 2012 and was requested that he submit all records in his possession and any other information that might enable VA to locate those records.  Thereafter, in February 2012, the RO issued a formal finding that the requested medical records were unavailable.  

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation by making multiple attempts to secure the VA medical records, including from the Veteran himself.  Specifically, the RO sent the Veteran correspondence in February 2012 requesting that he submit all service records in his possession and any other information that might enable VA to reconstruct those records.  The Veteran did not respond to that request.  Consequently, any additional information that may have been elicited in support of his claim has not been obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Veteran has been duly informed of the unavailability of additional medical records.  No other alternative sources of records have been identified.  In light of the RO's formal finding, the Board concludes that any additional efforts to obtain such records would be futile. 

Where VA medical records are unavailable, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

It is further noted, however, that case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Board's analysis of the Veteran's claim has been undertaken with that duty in mind.

With respect to the duty to assist, the RO has secured the Veteran's service personnel records and VA treatment records dated from October 1997.  The Veteran also has submitted copies of his service medical records and a copy of the 1994 rating decision and statement of the case.  The Veteran and his representative also have submitted several statements in support of his claim.  Further, the Veteran was provided a VA examination in connection with his claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is satisfied as to compliance with the instructions from its April 2011 remand.  Specifically, the RO was instructed to obtain treatment records related to the Veteran's hypertension.  The Board finds that the RO has substantially complied with the Board's April 2011 remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the information requested by the Board was addressed by the RO and thus the Board finds there was substantial compliance with the Board's remand instructions.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Some chronic diseases, such as cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  Service connection may also be granted for any disease listed at 38 C.F.R. § 3.309(e), even though there is no record of such disease during service, provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he was noted to have elevated blood pressure during service and during his separation examination.  He asserts he began taking medication for hypertension shortly after service and stated that at a VA examination in November 2009.   

The service medical records show no complaints of, treatment for, or a diagnosis of hypertension.  Blood pressure readings were 142/86 and 132/76.  The Veteran complained of chest pain during relaxation only and never during exertion.  He denied shortness of breath, radiation, and dizziness.  The diagnosis was muscle strain - chest wall pain.  

Available VA medical records show blood pressure readings ranging of:  146/92, 110/70, 156/76, 126/64, 130/82, 144/86, 126/84, 152/92, 146/94, 136/88, 150/98, 142/96, 164/104, 152/92, 122/76, 127/85, 128/73, 122/76, 164/104, 154/106, 163/96, and 132/96.  The Veteran was accorded a Persian Gulf examination and was diagnosed with mild hypertension in October 1997.  The Veteran was accorded another VA Gulf War examination in July 1999.  During the examination, the Veteran reported that he has never been diagnosed with hypertension but reported that he found his systolic pressure in the range of 150 and his diastolic pressure around 100.  The examiner noted that the Veteran had hypertension that was consistent throughout the examination, but noted that his medical records indicated otherwise.  The examiner noted that the Veteran's reported history of blood pressure elevations at work were consistent with his findings of hypertension.  A June 2001 VA medical record showed a past medical history of hypertension.  

Private medical records show blood pressure readings of:  130/80, 130/82, 128/84, 132/90, 113/73, 130/70, and 130/76.  In March 2005, the Veteran sought treatment for his blood pressure.  He was diagnosed with hypertension.  

In November 2009 the Veteran was accorded a VA hypertension examination.  During the examination, the Veteran reported that he was told that he had elevated blood pressure during a physical in 1998 and began taking medication.  The examiner noted that the Veteran was treated with medication to control his hypertension.  The Veteran denied symptoms but questioned whether his headaches could be due to hypertension.  The examiner noted that the Veteran was diagnosed with hypertension after service.  The examiner diagnosed the Veteran with hypertension and opined that it was not at least as likely as not that the Veteran's hypertension had its onset in service.  The examiner based that opinion on the blood pressure reading at separation (130/78) and an echocardiogram at the time that was normal.  The examiner further noted that the Veteran's first documented diagnosis of hypertension was in January 1997, about three years after discharge from service and noted no documented elevated blood pressure within one year of discharge from service.  The examiner further noted that the Veteran's hypertension was not at least as likely as not aggravated by any service-connected disability as the only condition that could contribute to sustained hypertension was diagnosed in 2006, long after hypertension was diagnosed in 1997.  The examiner noted that the assessment was based on a review of the claims file, and acknowledged that the blood pressure readings during the enlistment examination and separation examination were taken from a rating decision note on file.  

The Board notes that there are three notes to Diagnostic Code 7101, which set forth the criteria for rating service-connected hypertensive vascular disease.  The first note states that the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  

The Board finds that the November 2009 VA examiner's opinion is entitled to great probative value as it was based on a review of the file and an examination of the Veteran and is therefore a fully informed opinion.  The examiner determined that the Veteran had hypertension with the onset being after service.  The examiner based that opinion on the blood pressure reading at separation of 130/78 and an echocardiogram at the time that was normal.  The examiner noted that the Veteran's first documented diagnosis of hypertension was in January 1997, about three years after discharge from service and noted no documented elevated blood pressure within one year of discharge from service.  Tthe examiner further noted that the Veteran's hypertension was not at least as likely as not aggravated by any service-connected disability as the only condition that could contribute to sustained hypertension was diagnosed in 2006, long after hypertension was diagnosed in 1997.  The evidence does not otherwise show that hypertension is related to service and there are no contrary competent medical opinions of record.  

There preponderance of the evidence is against a finding that the Veteran's current hypertension is related to, was incurred in, or manifested to a degree of 10 percent within one year following the Veteran's service.  The Veteran's post-service medical records do not show any complaint, diagnosis, or treatment for hypertension until 1997, three years after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show a diagnosis of hypertension until at least three years after separation, and there is no competent evidence of record linking the claimed condition to service.  Accordingly, the Board finds that service connection for hypertension on a direct basis, and under the presumptive provisions of 38 C.F.R. § 3.309(a) must be denied.  

Although an October 1993 VA examination may show elevated blood pressure readings, that record is not contained in the claims file.  The Board is cognizant of its heightened duties when medical records are missing.  VA has obtained all available service medical records and VA medical records, and has informed the Veteran of the unavailability of additional records, and has informed the Veteran of alternative evidence that he may submit in support of his claim.  A VA examination was obtained in November 2009 and a review of that report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the November 2009 examination appears to be complete and is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran believes his current hypertension is related to service.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  38 U.S.C. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that his hypertension is related to service.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  The determination in this case as to the cause of hypertension is beyond the observations that a lay person is capable of, and therefore, the Veteran's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's statement associating his current hypertension with service do not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

Even if the Board were to find that the Veteran's assertions as to the etiology of his hypertension were competent, credible, and probative, the Board finds that the November 2009 VA examiner's opinion is entitled to greater probative value as it was based on a review of the history and as an opinion with a rationale was provided.  The examiner further noted that hypertension was not at least as likely as not aggravated by any service-connected disability as the only condition that could contribute to sustained hypertension was diagnosed in 2006, long after hypertension was diagnosed in 1997.  

Accordingly, service connection for hypertension on a direct basis and under the presumptive provisions of 38 C.F.R. § 3.309(a) must be denied.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


